DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see claims REMARKS, filed 11/14/2022, with respect to the rejection(s) of claims 1, 3-7, 9-10, 12-15, 17-18 and 20 under 103 have been fully considered and are persuasive. Examiner notes that specifically applicant argues that “the ratios calculated in Waki are ratios of average distortion values in ultrasound image rather than a ratio of a degree of anisotropy of one or more of a peak displacement, relative viscosity and relative elasticity for lesion and background tissue portions of the material sample”. Examiner notes that while the scope of the degree of anisotropy has changed to be of one or more of a peak displacement, relative viscosity and relative elasticity, it is noted that Waki does not explicitly teach calculating ratios of a degree of anisotropy as it appears to be noted in the office action mailed on 07/13/2022. Examiner notes that while Waki fails to explicitly teach determining a ratio of a degree of anisotropy, the teachings of Waki remain relied upon and the grounds of rejection has merely been updated to include the degree of anisotropy as a physical value of the first region of interest and the second region of interest respectively. Examiner further notes in response to applicant’s arguments that the ratio’s of Waki are ratios of average distortion values, it is noted that the ratios are not limited to this as Waki discloses a ratio of physical values of the first region of interest and the second region of interest can be used as an index value and merely lists distortion and elasticity modulus as examples in Col. 1 lines 27-29. Examiner notes a person having ordinary skill in the art would have been motivated to have used other physical values relating to elasticity (such as a degree of anisotropy of peak displacement as taught by Gallippi) in order to provide additional diagnostic parameters for cancer evaluation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 10, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gallippi et al. (WO 2017197404 A1), hereinafter Gallippi in view of Waki et al. (US 8734351 B2), hereinafter Waki.
Regarding claims 1, 10, and 18,
Gallippi discloses a system and method for evaluating mechanical anisotropy of a material sample to determine a characteristic of the sample, the system comprising:
An ultrasound transducer (at least fig. 1 (10) and corresponding disclosure in at least [0160]) 
One or more processors ([0043] which discloses one or more processors of a system for taking a material measurement)
Memory storing instructions executable by the one or more processors for ([0043] which discloses memory a non-transitory computer readable medium storing software instructions that when executed by the one or more processors cause the  system to): 
Controlling the ultrasound transducer to interrogate a material sample a plurality of times ([0043] which disclose applying first and second forces and abstract which discloses applying the first and second forces multiple times and [0063] which discloses the at least one force is applied using the ultrasound transducer and [0162] which discloses the transducer produces the force/forces described in [0043]), each interrogation comprising:
Controlling the ultrasound transducer to apply a force having a direction, having a coronal plane normal to the direction of the force ([0043] which discloses the first force and second force have coronal planes normal to the direction of the first and second force), and having an oval or other profile with long and short axes within the coronal plane ([0043] which discloses the first and second forces have oval or other profiled with long and short axes within the coronal plane), the long axis being oriented at a specified angle from a reference direction within the coronal plane ([0162] which discloses the long axis of the force profile has an angle theta relative to an arbitrarily chosen reference vector 28 associated with the material sample) and
Measuring displacement of the material sample resulting from application of the force ([0043] which discloses taking a first and second measurement for each of the first and second forces and [0048] which discloses the first and second measurements comprise measurements of displacement), wherein the interrogations are taken at different angles of orientation within the coronal plane ([0180] which discloses a plurality of applications of force and/or measurements is perfumed at different angles form each other) and different portions of the material sample are interrogated ([0166] which discloses a pair of forces may be applied at one set of respective depths, another pair of forces may be applied at another set of respective depths and so on);
The memory further storing instruction executable by one or more processors for:
For each measurement ([0176] which discloses the displacement calculation subsystem receives data for each measurement), calculating one or more parameters for the respective angle of orientation ([0177] which discloses the parameterization subsystem 36 uses displacement information received from the displacement calculation subsystem to determine certain parameters or material properties such as PD peak displacement) wherein calculating the one or more parameters includes calculating a peak displacement ([0177] which discloses determining a Peak displacement PD as a parameter)
Determining and using a degree of anisotropy of the one or more parameters ([0227] which discloses the degree of anisotropy is assessed (i.e. determined/evaluated) as the ratio of the PD achieved when the long axis of an asymmetric ARFI PSF is aligned along versus across the material axis of symmetry (AOS)) to evaluate a characteristic of the material sample (Examiner notes that a degree of anisotropy is necessarily a characteristic of the material sample) , wherein determining an using the degree of anisotropy includes a degree of anisotropy for the peak displacement ([0181] which discloses the degree of anisotropy is computed as the ratio of the resultant peak displacements, therefore the degree of anisotropy is for the peak displacement).

Gallippi fails to explicitly teach wherein determining and using a degree of anisotropy of the material sample includes determining a ratio of a degree of anisotropy for the peak displacement for first and second of the different portions of the material sample of the material sample, the first of the different portions of the material sample comprises a portion believed to contain a lesion, and the second of the different portions of the material sample comprises a portion distinct from the first of the different portions and believed to contain a background tissue surrounding but not including the lesion. 
Waki, in a similar field of endeavor involving ultrasonic elasticity measurements, teaches determining and using a physical property correlated to elasticity (Col. 1 lines 20-34) of a material sample including determining a ratio of the physical property for first (at least fig. 3 (ROI2) and corresponding disclosure in at least Col. 8 lines 56-58) and second of different portions (at least fig. 3 (ROI1) and corresponding disclosure in at least Col. 8 lines 55-56) of the material sample (Col. 2 lines 44-57 which disclose the ratio of the physical values of the first region of interest (ROI2) and second region of interest (ROI1) or the ratio of the average values of the physical values of the regions of interest can be used as an index value), the first of the different portions of the material sample comprises a portion believed to contain a lesion (Col. 8 lines 56-58 which discloses ROI2 is set in a region that is presumed to be affected, such as a tumor (i.e. lesion)), and the second of the different portions of the material sample comprises a portion distinct from the first of the different portions and believed to contain background tissue surrounding but not including the lesion (Col. 8 lines 55-56 which discloses ROI 1 is set in a region surrounding ROI2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Gallippi to include determining a ratio as taught by Waki in order to accurately diagnose cancer (Col. 9 lines 55-67).
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified Gallippi, as currently modified, to include the degree of anisotropy as a physical value when determining a ratio of a physical property in order to provide an additional parameter for evaluating the lesion. Such a modification amounts to merely a simple substitution of one known physical value of tissue correlated to elasticity for another to yield predictable results with respect to evaluating lesions rendering the claim obvious. 

	The system of Gallippi would perform the method of claim 1 having corresponding steps and comprises the non-transitory computer readable medium of claim 18 as it is understood to be a computer-implemented method
Regarding claims 4 and 13,
Waki, as applied with respect to claims 1 and 10 above, further teaches wherein determining and using the elasticity value includes characterizing the lesion as benign or malignant based on the ratio (Waki Claim 14 which discloses determining whether or not the tissue in the region of interest is normal (i.e. benign) on the basis of the ratio of the elastic-information and Waki Col. 9 lines 55-67 which discloses diagnosing cancer by calculating the ratio)


Regarding claim 6, 
Gallippi teaches the elements of claims 1 and 10 as previously stated. Gallippi further teaches wherein determining and using the degree of anisotropy of the one or more parameters to evaluate a characteristic of the material sample includes: 
Fitting each of the calculated parameters to a sinusoid extrapolated to 360 degrees (See at least fig. 12B and corresponding disclosure in at least [0217]) to create at least a first sinusoid representing a first portion of the material sample
For each sinusoid, determining a degree of anisotropy of the respective parameter based on a ratio of maximum to minimum values for that parameter ([0219] which discloses the ratio of two PDs across 0 degrees (see fig. 12B minimum) and along 90 degrees (see fig. 12B maximum) can be related to the degree of material anisotropy. Claim 12 which discloses using the maximum and minimum measurements to calculate the material anisotropy).

While Gallippi teaches fitting each of the calculated parameters to different TI materials ([0217]), it is unclear if such fitting is done to create a second sinusoid representing a second portion of the material sample.  
Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have created a second sinusoid representing a second portion of the material sample in order to evaluate the PD changes for different portions (i.e. depths) which are interrogated. This amounts to simply duplicating steps to achieve expected results for different target depths.

	
	Regarding claim 7,
	Gallippi further discloses wherein interrogating the material sample comprises interrogating the material sample using an ultrasound transducer (at least fig. 1 (10) and corresponding disclosure in at least [0160])

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gallippi and Waki as applied to claims 1 and 10 above, and further in view of Sarvazyan (US 5524636 A).
Regarding claims 3, 12, and 20,
Gallippi, as modified, teaches the elements of claims 1, 10, and 18 as previously stated. 
It is unclear if in the modified system the sample comprises a breast tissue sample.
Nonetheless, Sarvazyan in a similar field of endeavor involving ultrasonic elasticity measurement, teaches determining relative elasticity of an inclusion with respect to surrounding tissue (Col. 9 lines 8-13 which discloses a relative elasticity of inclusion with respect to surrounding tissue) in a sample tissue, wherein the sample comprises a breast tissue sample (Col. 9 line 66- Col. 10 line 6 which discloses the illustrations of figs. 1-22 are closely applicable to examining tumor characteristics in breast tissue) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Gallippi, as currently modified, to include a sample that comprises a breast tissue sample as taught by Sarvazyan in order to examine tumor characteristics in breast tissue (Sarvazyan Col. 9 line 66-Col. 10 line 6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gallippi, Waki, and Sarvazyan as applied to claim 4 above, and further in view of Labyed et al. (US 20180014814 A1), hereinafter Labyed.
Regarding claim 5,
Gallippi, as modified, teaches the elements of claim 3 as previously stated. Gallippi, as modified, fails to explicitly teach wherein determining and using the degree of anisotropy includes computing a logarithm of the ratio of the degree of anisotropy of first of the different portions of the breast tissue sample believed to contain the lesion to the degree of anisotropy of the second of the different portions of the breast tissue sample believed to contain the background tissue. 
Labyed, in a similar field of endeavor involving ultrasound elasticity imaging, teaches calculating a log of a ratio of an elasticity characteristic from a first portion to a reference portion ([0056] which discloses the log of the ratio of maximum displacement to a phantom (i.e. reference) maximum displacement is calculated) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Gallippi, as currently modified, to include calculating a log of the ratio as taught by Labyed in order to convert the relationship into a linear domain (Labyed [0056]). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gallippi and Waki as applied to claim 6 above, and further in view of Labyed.
Regarding claim 9,
Gallippi, as modified teaches the elements of claim 6 as previously stated. It is unclear if the fitting each of the calculated parameters to a sinusoid comprises using a least squares minimization. 
Nonetheless, Labyed, in a similar field of endeavor involving ultrasonic elasticity imaging, teaches line fitting comprising using a least squares minimization ([0057] which discloses line fitting such as a least squares fit (i.e. least squares minimization)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Gallippi, as currently modified, to include using a least squares minimization as taught by Labyed in order to fit the line to the sinusoid accordingly. Such a modification amounts to merely a simple substitution of one known line fitting technique for another rendering the claim obvious (MPEP 2143). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gallippi and Waki in view of Mellema et al. (US 20180296191 A1), hereinafter Mellema.
 Regarding claim 15,
Gallippi teaches the elements of claim 10 as previously stated. Gallippi further teaches wherein determining and using the degree of anisotropy of the one or more parameters to evaluate a characteristic of the material sample includes: 
Fitting each of the calculated parameters to a sinusoid extrapolated to 360 degrees (See at least fig. 12B and corresponding disclosure in at least [0217]) to create at least a first sinusoid representing a first portion of the material sample
For each sinusoid, determining a degree of anisotropy of the respective parameter based on a ratio of maximum to minimum values for that parameter ([0219] which discloses the ratio of two PDs across 0 degrees (see fig. 12B minimum) and along 90 degrees (see fig. 12B maximum) can be related to the degree of material anisotropy. Claim 12 which discloses using the maximum and minimum measurements to calculate the material anisotropy).

While Gallippi teaches fitting each of the calculated parameters to different TI materials ([0217]), it is unclear if such fitting is done to create a second sinusoid representing a second portion of the material sample.  
Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have created a second sinusoid representing a second portion of the material sample in order to evaluate the PD changes for different portions (i.e. depths) which are interrogated. This amounts to simply duplicating steps to achieve expected results for different target depths.

Gallippi, fails to explicitly teach, for each parameter, phase aligning the sinusoid for that parameter for the first portion for the material sample and the sinusoid for that parameter for the second portion for the material sample.
Mellema, in a similar field of endeavor involving ultrasound elasticity imaging, teaches fitting elasticity parameters to a sine time function ([0075] which discloses a motion signal at a given pixel can be fit to a sine function to estimate the amplitude and phase of the sine wave signal) to create a first sinusoid representing a first portion of the material sample and a second sinusoid representing a second portion of the material sample ([0075] which discloses amplitude and phase parameters of the sine signal at each pixel (i.e. for each portion including a first portion and second portion) can thus be estimated) and phase aligning the sinusoid for the first portion and the sinusoid for the second portion of the material sample ([0075] which discloses aligning the motion signal, such that the motion signal at all pixels at a commonly aligned time grid can then be calculated). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Gallippi, as currently modified, to include phase aligning the sinusoid for the first of the different portions and the second of the different portions as taught by Mellema in order to calculate phase and amplitude of the sinusoid signal across all portions (Mellema [0075]) 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gallippi, Waki, and Mellema as applied to claim 15 above, and further in view of Labyed.
Regarding claim 17,
Gallippi, as modified teaches the elements of claim 15 as previously stated. It is unclear if the fitting each of the calculated parameters to a sinusoid comprises using a least squares minimization. 
Nonetheless, Labyed, in a similar field of endeavor involving ultrasonic elasticity imaging, teaches line fitting comprising using a least squares minimization ([0057] which discloses line fitting such as a least squares fit (i.e. least squares minimization)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Gallippi, as currently modified, to include using a least squares minimization as taught by Labyed in order to fit the line to the sinusoid accordingly. Such a modification amounts to merely a simple substitution of one known line fitting technique for another rendering the claim obvious (MPEP 2143). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793